Citation Nr: 1609733	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-41 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for degenerative arthritis of the left shoulder, in excess of 20 percent prior to October 27, 2009, and in excess of 40 percent from July 1, 2010.

2.  Entitlement to service connection for a right shoulder disorder, including as secondary to service-connected degenerative arthritis of the left shoulder.

3.  Entitlement to service connection for a disorder of the legs.

4.  Entitlement to a higher initial disability rating for adjustment disorder with mixed anxiety and depression, in excess of 30 percent prior to January 31, 2011, in excess of 50 percent prior to October 21, 2013, and in excess of 70 percent from October 21, 2013.

5.  Entitlement to an effective date earlier than October 21, 2013 for the grant of service connection for adjustment disorder with mixed anxiety and depression.

6.  Entitlement to an effective date earlier than October 21, 2013 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1979 to December 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for a leg injury, an April 2011 rating decision which, in pertinent part, denied service connection for a right shoulder disability, a March 2010 rating decision which granted a 100 percent convalescence rating for the left shoulder from October 27, 2009 to March 31, 2010, and then granted an increased disability rating of 40 percent (from 20 percent) for the service-connected degenerative arthritis of the left shoulder, effective April 1, 2010, a December 2013 rating decision which granted service connection for adjustment disorder with mixed anxiety and depression and assigned multiple staged disability ratings, and a November 2014 rating decision which granted a TDIU and assigned an effective date of October 21, 2013.  In an April 2010 rating decision, the RO extended the 100 percent convalescence rating until July 1, 2010.

The issue of service connection for a disorder of the legs was previously before the Board, and denied, in a March 2013 decision.  The Veteran appealed the March 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the issue of service connection for a disorder of the legs.  Specifically, the parties agreed in the JMR that the Board erred in failing to find that the Veteran's assertions that he injured his legs and knees while parachuting in service warranted a VA medical examination and opinion.

The case was again before the Board in October 2014, where the leg disorder issue was joined by the issues of service connection for a right shoulder disability, an increased disability rating for the service-connected left shoulder disability, and entitlement to a TDIU.  The service connection issues were then remanded to obtain appropriate examinations and opinions, and the rating and TDIU issues were remanded for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  As noted above, entitlement to a TDIU was subsequently granted in a November 2014 RO rating decision. 

Further, in the October 2014 decision, the Board noted that, as to the right shoulder disability issue, service connection for a right shoulder disability was initially denied in a RO rating decision dated September 2, 2009, and mailed to the Veteran on September 3, 2009.  As no Notice of Disagreement (NOD) was subsequently filed, in the April 2011 rating decision, the RO first considered whether new and material evidence had been received to reopen the issue; however, the Board subsequently found that the September 2, 2009 rating decision did not become final as to the issue of service connection for a right shoulder disability because additional evidence was received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015).  As such, the Board did not need to consider whether new and material evidence was received to reopen that issue.

The Veteran received the requested VA orthopedic examinations in December 2014.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, for the reasons discussed below, the orthopedic examinations do not adequately address the Board's October 2014 remand directives, and the Board must once again remand the service-connection issues on appeal for additional development.  Id.

Since the issuance of the SOC concerning the left shoulder rating issue, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2015).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a right shoulder disability and a disorder of the legs, a higher initial disability rating for adjustment disorder with mixed anxiety and depression, and earlier effective dates for adjustment disorder with mixed anxiety and depression and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not become entitled to a disability rating in excess of 20 percent for the service-connected degenerative arthritis of the left shoulder prior to October 27, 2009.

2.  From July 1, 2010, the service-connected degenerative arthritis of the left shoulder has more nearly approximated painful limitation of motion of the arm to 25 degrees or less from the side, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.

3.  From October 27, 2009, the Veteran was entitled to a separate compensable rating for complex regional pain syndrome of the left upper extremity, which manifested as mild symptomatology, to include pain, swelling, and numbness of the left upper extremity.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2009, the criteria for a disability rating in excess of 20 percent for the service-connected degenerative arthritis of the left shoulder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  From July 1, 2010, the criteria for a disability rating in excess of 40 percent for the service-connected degenerative arthritis of the left shoulder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, on and after October 27, 2009, the criteria for a separate compensable disability rating of 10 percent, but no higher, for complex regional pain syndrome of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8799-8716 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  As the instant decision remands the service connection, effective date, and mental health rating issues on appeal, no further discussion of VA's duties to notify and assist is necessary as to those issues.

In December 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the March 2010 rating decision from which the instant appeal arises.  Further, the left shoulder disability rating issue was readjudicated in a November 2014 SOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA shoulder examinations in February 2010, January 2011, March 2011, and December 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the examination reports are not entirely clear as to whether the claims file was reviewed in each instance; however, review of the claims file is not required in this case for purposes of determining whether increased disability ratings are warranted for the service-connected disabilities on appeal, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

All relevant documentation, including VA treatment (medical) records and Social Security Administration (SSA) documentation, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of an increased disability rating for degenerative arthritis of the left shoulder in excess of 20 percent prior to October 27, 2009, and in excess of 40 percent from July 1, 2010.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Left Shoulder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In a corresponding statement with the left shoulder disability rating increase request received by VA in December 2009, the Veteran advanced that the pain in the left shoulder had worsened since the October 27, 2009 left shoulder surgery.  As a preliminary matter, the Board notes that there is some confusion as to whether the Veteran's left arm is the major arm.  The report from a December 2014 VA shoulder examination notes that the right arm is the Veteran's major arm; however, the VA examiner at a June 2009 VA shoulder examination found both arms to be dominant, and a VA examiner at a February 2010 VA shoulder examination stated that the "left hand is the dominant hand because he uses it to write, eat, and comb the hair."  

The left shoulder disability is currently rated as 40 percent disabling under Diagnostic Code 5201 for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  As the evidence is at least in relative equipoise as to whether the Veteran is left arm dominant, and as VA has previously rated the left arm as the dominant arm, for purposes of this decision, the Board finds the Veteran's left arm to be the dominant arm for rating purposes. 

Under Diagnostic Code 5201, a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  No higher rating may be awarded under this Code.  Under Diagnostic Code 5202, a 50 percent disability rating is warranted when there is fibrous union of the humerus of the major arm, a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) of the major arm, and an 80 percent disability rating is warranted when there is loss of head of the humerus (flail shoulder) of the major arm.  Further, under Diagnostic Code 5200, a 50 percent disability rating may be assigned for unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side of the major arm.  38 C.F.R. § 4.71a.

One Year prior to December 8, 2009

The evidence of record reflects that VA received the Veteran's increased rating claim on December 8, 2009.  At the outset, the Board will consider whether the Veteran was entitled to an increased disability rating during the one year prior to December 8, 2009.  See Hart, 21 Vet. App. 505.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

In this case, the Veteran was actually granted service connection for the left shoulder and assigned an initial 20 percent disability rating in September 2009, which is within the one-year period prior to December 2009.  The Veteran did not appeal the initial disability rating assigned, which has since become final.  Rather, in a statement with the increased rating request, the Veteran advanced that the left shoulder worsened after the October 27, 2009 left shoulder surgery.  Having reviewed all the evidence of record, the Board notes that the evidence, both lay and medical, supports the Veteran's contention that the left shoulder symptoms did not worsen, i.e., did not meet the criteria for a disability rating in excess of 20 percent, until after the October 27, 2009 left shoulder surgery.  

As discussed above, the Veteran was granted a 100 percent disability rating for convalescence for the left shoulder surgery from October 27, 2009 until July 1, 2010, at which point the Veteran began receiving the increased 40 percent disability rating at issue on appeal.  Again, by the Veteran own contentions, and supported by the evidence of record, the evidence does not support a finding that the Veteran's left shoulder symptomatology increased prior to the October 27, 2009 left shoulder surgery.  As such, the evidence does not reflect that that the Veteran became entitled to a disability rating in excess of 20 percent prior to October 27, 2009.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(o)(2).

Increased Rating from July 1, 2010

The evidence of record, both lay and medical, reflects that from July 1, 2010, the service-connected degenerative arthritis of the left shoulder has more nearly approximated painful limitation of motion of the arm to 25 degrees or less from the side, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.  

In the statement accompanying the December 2009 claim, the Veteran advanced that since the October 2009 left shoulder surgery the shoulder pain had increased (to a level of 10 out of 10 on the pain scale) and the arm would swell.  The Veteran also had difficulty dressing and working due to the pain.  In a May 2010 statement, the Veteran conveyed being unable to work since the October 2009 surgery.  The Veteran's wife, in a July 2010 statement, advanced similar symptoms and noted that she would help dress and wash the Veteran.

A December 2009 VA treatment record noted that the Veteran had pain at a level of 5 out of 10 on the pain scale.  In a subsequent January 2010 VA treatment record, the Veteran advanced pain at a level of 6 out of 10 on the pain scale that prevented the Veteran from using the left arm for anything.  Upon examination, the Veteran was noted to have active flexion from 0 to 30 degrees and no abduction due to pain.  In a May 2010 VA treatment record, the Veteran advanced that the left shoulder was sore all the time, would worsen when lifted above the head, interfered with sleeping, and required the wearing of loose clothes to prevent contact.

The report from an April 2010 VA pain evaluation conveys that the Veteran advanced having sharp, cutting pain, stinging, burning, numbness, throbbing, and pressure throughout the left shoulder, upper arm, and hand.  The pain was reported to be at a level of 8 out of 10 on the pain scale.  Upon examination no muscle atrophy was noted and there was no sensory loss.

The Board notes that it has received numerous VA treatment records and lay statements from the Veteran, representative, and spouse.  This evidence primarily reflects the symptomatology discussed above, in particular, severe painful limitation of motion and difficulty using the left arm for various daily activities of life.  As such, the Board need not discuss in detail every medical record and lay statement received.  None of this evidence, lay or medical, indicates that the Veteran's left shoulder has fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.

The report from a February 2010 VA shoulder examination reflects that the Veteran advanced symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, subluxation, painful limitation of motion, hand swelling, and an arm knot.  Reported flare-ups of pain, which would last up to an hour and could occur up to 24 times per day, would cause the pain to register as 7 out of 10 on the pain scale, and was often caused by physical activity.  The Veteran advanced being unable to use the left arm to bathe or dress.  

As to the constant, significant pain advanced by the Veteran, to alternatively consider the general assertion of constant, significant pain as evidence of pain throughout left shoulder range of motion still does not warrant a rating in excess of 40 percent, but would only raise an assertion of ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki.  25 Vet. App. at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 that must be considered in determining whether a higher rating is warranted.  In this case, in finding that a disability rating in excess of 40 percent (the highest rating possible for limitation of motion of the major shoulder) is not warranted, the Board has fully considered and rated the functional limitation resulting from pain, to include during flare-ups.

Upon examination in February 2010, guarding was noted in the left shoulder.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalinement, drainage, or subluxation.  Upon examination, flexion was to 15 degrees with pain setting in at 12 degrees, abduction was zero degrees, external rotation was 5 degrees with pain at 5 degrees, and internal rotation was 90 degrees with pain at 90 degrees.  The left shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At the conclusion of the examination the VA examiner opined that the Veteran would have difficulty with dressing, bathing, and other self-care issues.

The report from the January 2011 VA shoulder examination reflects that the Veteran advanced similar symptoms to those cited to in the February 2010 VA shoulder examination.  Upon examination there was guarding of movement of the left shoulder without edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation.  There was also no ankylosis.  Range of motion for flexion, abduction, external rotation, and internal rotation were all five degrees, with painful limitation of motion at five degrees.  

The Veteran received another VA shoulder examination in March 2011.  The examination report reflects symptoms advanced by the Veteran and examination findings to be nearly identical to those listed in the January 2011 VA shoulder examination.  

Finally, the Veteran received yet another VA shoulder examination in December 2014.  As to range of motion testing, the Board notes that the readings are so much higher than those discussed above (i.e., the reports show significantly greater range of motion of the left shoulder than previous VA examinations) that they do not warrant discussing here as the other evidence of record outweighs the probative value of the December 2014 range of motion readings.  Functional loss noted by the VA examiner included pain on movement and weakened movement.  The Veteran also had guarding on movement.  Muscle strength was normal and no ankylosis was identified.  At the conclusion of the examination, the VA examiner opined that the left shoulder was not so functionally impaired that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Board notes that this finding is supported by the other evidence of record, including the findings within the other VA examination reports.

Upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 40 percent for the service-connected for degenerative arthritis of the left shoulder for any period from July 1, 2010.  The evidence shows that, from July 1, 2010, the service-connected left shoulder disability has more nearly approximated painful limitation of motion of the arm to 25 degrees or less from the side, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202, a disability rating in excess of 40 percent would only be warranted if fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, and/or ankylosis of scapulohumeral articulation were present.  Per the above discussion, the evidence of record does not reflect any such findings.  

Further, as the Veteran already has the maximum available disability rating for limitation of motion of the left shoulder, no higher disability rating can be assigned on that basis for the Veteran's service-connected left shoulder disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 40 percent for the service-connected degenerative arthritis of the left shoulder, the claim for an increased disability rating in excess of 40 percent for the service-connected left shoulder disability from July 1, 2010, must be denied.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5200-02.

Separate Compensable Ratings

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any disability related to the service-connected left shoulder.  Initially, the Board notes that the Veteran has already been granted service connection for scaring from the October 2009 left shoulder surgery, and the rating of that disability is not currently before the Board.  Next, upon a review of all the evidence of record, for the reasons discussed below, the Board finds that the Veteran is entitled to a separate compensable disability rating for complex regional pain syndrome of the left upper extremity.  The evidence does not reflect that a separate compensable rating is warranted for any other disability related to the service-connected left shoulder disability.

Complex regional pain syndrome does not have a specific Diagnostic Code and, in this instance, is more appropriately rated as analogous to neuralgia involving the ulnar nerve.  Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8716 (neuralgia).  A disability rating of 10 percent disability rating is awarded for mild incomplete paralysis of the minor or major extremity.  A 30 percent disability rating is awarded for moderate incomplete paralysis of the major extremity.  A 40 percent disability rating is awarded for severe incomplete paralysis of the major extremity.  A 60 percent disability rating is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

In a May 2010 VA orthopedic surgery follow-up note, at the conclusion of the examination of the left upper extremity, the Veteran was diagnosed with complex regional pain syndrome.  While the VA examiner did not specifically state that the complex regional pain syndrome was due to the October 2009 left shoulder surgery, the evidence of record, when taken as a whole, indicates as such; therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate compensable rating for complex regional pain syndrome of the left upper extremity is warranted.

As to the appropriate disability rating, the Board notes that the May 2010 VA treatment record, along with a subsequent July 2007 VA treatment record, reflects that the Veteran complained of pain, swelling, and numbness in the left upper extremity.  At the conclusion of the May 2010 examination, the VA examiner opined that symptoms of the complex regional pain syndrome were a "significant loss of motion and function of the left shoulder."  As the Veteran has already been rated above for these symptoms, it would be improper pyramiding for the Board to include limitation of motion due to pain in its rating of the complex regional pain syndrome.  38 C.F.R. § 4.14.  As to the other symptoms, namely, the numbness and swelling, the VA treatment records reflect that the Veteran has not faced significant hindrances due to those specific symptoms.  The Veteran's primary complaint has always been about the shoulder pain that is already separately rated above; therefore, the Board does not find that the relevant symptoms of complex regional pain syndrome of the left upper extremity have manifested in severity at a greater than mild level.

Having reviewed all the evidence of record, resolving all reasonable doubt in favor of the Veteran, the Board finds that the complex regional pain syndrome of the left upper extremity has manifested as mild symptomatology, to include pain, swelling, and numbness.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8799-8716.  A rating of 30 percent or higher based upon moderate, or worse, symptoms is not appropriate as, for the reasons discussed above, it would constitute improper pyramiding.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8799-8716.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected left shoulder disability, including the separately compensable complex regional pain syndrome of the left upper extremity, during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the degenerative arthritis of the left shoulder and corresponding complex regional pain syndrome of the left upper extremity has manifested primarily as painful limitation of motion with flare-ups, weakness, guarding, numbness, swelling, and a significant effect on various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups and weakness are specifically considered under the schedular rating criteria when considering orthopedic disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Guarding is also considered under Diagnostic Code 5202.  38 C.F.R. § 4.71a.  Further, as to symptoms such as numbness and swelling, the rating criteria for complex regional pain syndrome consider a wide range of symptoms that, taken together, the rater must determine to be mild, moderate, and/or severe.  38 C.F.R. § 4.124a, Diagnostic Code 8716.  Symptoms of numbness and swelling are considered in this analysis.

Further, the functional limitations imposed by the Veteran's orthopedic disability, including interference with the daily activities of life, are primarily the result of the left shoulder pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's left shoulder pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the left shoulder disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with degenerative arthritis of the left shoulder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed in the remand section below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased disability rating for degenerative arthritis of the left shoulder, in excess of 20 percent prior to October 27, 2009, and in excess of 40 percent from July 1, 2010, is denied.

For the period on and after October 27, 2009, a separate disability rating of 10 percent, but no higher, for complex regional pain syndrome of the left upper extremity is granted.


REMAND

Service Connection for a Disorder of the Legs and a Right Shoulder Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

Per the October 2014 Board decision, on remand VA was to schedule the Veteran for VA leg and right shoulder examinations.  The record reflects that such examinations took place in December 2014.  As to the leg disorder issue on appeal, the remand directive first instructed the VA examiner to opine as to whether the Veteran had a diagnosed disability of either leg, and, if no disability was found, to "address the September 2010 VA medical record diagnosing the Veteran with traumatic arthritis of the left knee."  The VA examination report reflects that the VA examiner diagnosed the Veteran with "status post surgery left tibia."  No other disability of either leg was diagnosed.  The examination report conveys that no X-rays of either leg were taken to determine whether the Veteran has arthritis in either leg, and the VA examiner did not address the September 2010 VA diagnosis of traumatic arthritis of the left knee.  In fact, the VA examiner found there to be "no diagnosis for the knees" without providing a basis for that finding.  As such, remand for X-rays of the legs to determine whether the Veteran has arthritis in either leg, the left in particular, is necessary.

Further, per the October 2014 Board decision, the VA examiner was to opine as to whether it was as likely as not that any identified leg disability had its onset during active service, including as due to a parachuting accident.  Despite diagnosing a left leg disability, no opinion appears to have been rendered.

As to the right shoulder disability issue, the VA examiner was to, in pertinent part, 1) opine as to whether it was as likely as not that any identified right shoulder disability had its onset during active service, including as due to a parachuting accident; 2) opine as to whether the Veteran's service-connected left shoulder disability caused any identified right shoulder disability; and 3) in rendering the secondary service connection opinion, the VA examiner was to opine as to whether it was as likely as not that the Veteran tore the right rotator cuff because of favoring the right arm due to the left shoulder disability.

Initially, the Board notes that the report of the December 2014 right shoulder disability opinion is particularly confusing.  As to the direct service connection opinion, the VA examiner did not address the in-service parachuting accident, but merely opined that "there is not enough medical record to formulate an opinion that this condition had its onset during active duty service for 13 months from November 5, 1979 to December 22, 1980."  Additionally, as to the question of secondary service connection, the VA examiner merely opined that "there is no relationship between the right shoulder and left shoulder; they function independently on its own."  Such opinion explicitly fails to address the Board's requested opinion as to whether the Veteran tore the right rotator cuff because of favoring the right arm due to the left shoulder disability; therefore, remand is necessary to obtain the previously requested opinions.

Finally, the Board notes that the December 2014 VA shoulder examination report reflects that the Veteran was diagnosed with the right shoulder disability of "status post right shoulder surgery."  Unfortunately, as per the leg examination, the Veteran was not given a right shoulder X-ray, and the Board has no way of knowing if the Veteran has arthritis of the right shoulder.  Such information is necessary to allow the Board to consider whether service connection on a presumptive basis is warranted, and X-rays of the right shoulder should be taken on remand.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from November 2014.

Issuance of SOC

The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In its October 2014 decision, the Board remanded the issue of entitlement to a TDIU for the issuance of a SOC.  The issue of entitlement to a TDIU was not to be returned to the Board unless the appeal was perfected.  While on remand, in a November 2014 rating decision, the RO granted a TDIU and assigned an effective date of October 21, 2013.  During the relevant one-year appellate period, in April 2015, the Veteran filed a NOD to the effective date assigned for the TDIU.  As no SOC has yet been issued on the question of whether an effective date earlier than October 21, 2013 for the grant of TDIU is warranted, remand for the issuance of such SOC is necessary.

Further, in a previous March 2013 decision, the Board reopened and remanded the issue of service connection for an acquired psychiatric disorder.  In a subsequent December 2013 rating decision, the RO granted service connection for adjustment disorder with mixed anxiety and depression and assigned staged initial disability ratings of 30 percent from September 18, 2008, 50 percent from January 31, 2011, and 70 percent from October 21, 2013.  The record reflects that the Veteran did not receive notification of the award until April 8, 2014.  On April 3, 2015, within one year of the April 8, 2014 rating decision notification, VA received a NOD as to both the effective dates and disability ratings assigned.  As no SOC has yet been issued, remand for issuance of a SOC as to these issues is necessary.

Accordingly, the issues of service connection for a right shoulder disability and a disorder of the legs, a higher initial disability rating for adjustment disorder with mixed anxiety and depression, and earlier effective dates for adjustment disorder with mixed anxiety and depression and TDIU are REMANDED for the following action:

1.  Associate with the record all VA treatment (medical) records pertaining to the treatment of the Veteran's leg and right shoulder orthopedic disorders, not already of record, for the period from November 2014.

2.  Schedule the appropriate VA orthopedic examinations.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Leg Disorder

A)  Does the Veteran have a currently diagnosed disability of either leg?  In rendering this decision, X-rays should be taken of both legs to determine if arthritis is present in either leg, to include the knees.  If no such disability is identified, the VA examiner should address the September 2010 VA medical record diagnosing the Veteran with traumatic arthritis of the left knee.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified leg disability had its onset during active service, including as due to a parachuting accident?  In rendering the requested opinion, the VA examiner should accept as fact that the Veteran underwent several hard parachute landings during in-service jump training.  The VA examiner should also accept the Veteran's statement that on the third jump the main parachute did not inflate, and the subsequent delay in deployment of the reserve parachute resulted in a hard landing causing back and bilateral shoulder, leg, and knee injuries.

Right Shoulder Disability

A)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified right shoulder disability had its onset during active service, including as due to a parachuting accident?  In rendering the requested opinion, the VA examiner should accept as fact that the Veteran underwent several hard parachute landings during in-service jump training.  The VA examiner should also accept the Veteran's statement that on the third jump the main parachute did not inflate, and the subsequent delay in deployment of the reserve parachute resulted in a hard landing causing back and bilateral shoulder, leg, and knee injuries.  Further, X-rays should be taken of the right shoulder to determine if arthritis is present.

In rendering the requested opinion, the VA examiner should accept as fact that the Veteran underwent several hard parachute landings during in-service jump training.  The VA examiner should also accept the Veteran's statement that on the third jump the main parachute did not inflate, and the subsequent delay in deployment of the reserve parachute resulted in a hard landing causing back and bilateral shoulder, leg, and knee injuries. 

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left shoulder disability caused any identified right shoulder disability?  In particular, the examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran tore the right rotator cuff because he had been favoring the right arm due to the service-connected left shoulder disability.

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left shoulder disability aggravated (that is, permanently worsened in severity) any identified right shoulder disability?

If it is the examiner's opinion that there is aggravation of a right shoulder disability by the left shoulder disability, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then readjudicate the issues of entitlement to service connection for a disorder of the legs and for a right shoulder disorder, including as secondary to service connected degenerative arthritis of the left shoulder.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

4.  Issue a SOC addressing the issues of a higher initial disability rating for adjustment disorder with mixed anxiety and depression (in excess of 30 percent prior to January 31, 2011, in excess of 50 percent prior to October 21, 2013, and in excess of 70 percent from October 21, 2013), an effective date earlier than October 21, 2013, for the grant of service connection for adjustment disorder with mixed anxiety and depression, and an effective date earlier than October 21, 2013, for the grant of TDIU.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


